UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 00-2161



KUMAR HARSH,

                                                           Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                           Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A29-914-503)


Submitted:     February 6, 2001          Decided:    February 15, 2001


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alfred L. Robertson, Springfield, Virginia, for Petitioner. David
W. Ogden, Assistant Attorney General, Jeffrey L. Bernstein, Senior
Litigation Counsel, John L. Davis, Office of Immigration Litiga-
tion, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kumar Harsh petitions for review of a final order of the Board

of Immigration Appeals (Board) denying his application for asylum

and withholding of deportation.   We have reviewed the administra-

tive record and the Board’s August 8, 2000, decision and conclude

that Harsh’s appeal to this court, filed September 8, 2000, was

filed one day late under the applicable transitional rules of the

Illegal Immigration Reform and Immigrant Responsibility Act of 1996

(IIRIRA), Pub. L. No. 104-208, 110 Stat. 3009.       See IIRIRA §

309(c)(4)(C); 8 U.S.C.A. § 1252(b)(1) (West 1999) (stating that pe-

titions for review must be filed no later than thirty days after

the date of the final order of removal).

     We are therefore compelled to dismiss this appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                  2